Citation Nr: 0710250	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-06 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy of all extremities, to include as secondary to the 
service-connected diabetes mellitus.  

3.  Entitlement to service connection for chronic 
hypertension, to include as secondary to the service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and January 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  

The veteran testified before the undersigned Acting Veterans 
Law Judge (VLJ) at the RO in December 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

The Board observes that during his August 2004 RO hearing, 
December 2006 Board hearing and in various lay statements, 
the veteran reported several in-service stressors.  The 
veteran reported that his occupational specialty was 
petroleum specialist with the 1st Infantry, 1st Aviation 
Battalion.  He served in Vietnam from November 1966 to 
November 1967.  He was responsible for refueling aircraft and 
also transporting fuel from one camp to another.  In 
performing his responsibilities, the veteran claimed that he 
was under constant enemy fire.  On one occasion, the veteran 
reported that he narrowly escaped his truck before it was 
attacked and destroyed by enemy mortar fire.  He also 
reported witnessing a Spec. 4 from his unit being killed 
during an enemy mortar attack.  The veteran also reported 
going on TDY for one month to Quan Loi to provide support for 
Operation Junction City about half way through his tour in 
Vietnam.  During this time spent supporting Operation 
Junction City, he reported that he was under constant enemy 
fire.  Given that the veteran has provided a description of 
his in-service stressors, it is the responsibility of the RO 
to contact the United States Joint Services Records Research 
Center (JSRRC) (previously the U.S. Armed Services Center for 
Research of Unit Records) so as to obtain the unit records of 
his unit (the 1st Infantry, 1st Aviation Battalion) and to 
conduct further unit research, if possible.  

The RO has not accomplished this to date.  Moreover, if the 
claimed in-service stressor or stressors can be verified, the 
Board finds that a VA examination addressing the nature and 
likely etiology of the claimed PTSD is "necessary" under 
38 U.S.C.A. § 5103A(d). 

With regard to the claim for service connection for 
peripheral neuropathy of all extremities, secondary to the 
service-connected diabetes, the Board is aware of a December 
2004 VA examination report which indicated that there was no 
current peripheral neuropathy.  However, during his December 
2006 Board testimony, the veteran testified that was 
experiencing symptoms of peripheral neuropathy including 
locking sensation in his hands and fingers.  He reported that 
he was receiving treatment for these symptoms from a Dr. 
Chang.  These records must be associated with the claims 
folder.  Additionally, the Board finds that a VA examination 
addressing the nature and likely etiology of the claimed 
peripheral neuropathy of all extremities is warranted.

With regard to the claim for service connection for 
hypertension, secondary to the service-connected diabetes, 
the Board notes that the veteran was afforded a VA 
examination in December 2004 and an addendum examination in 
March 2005 in which the examiner opined that the currently 
demonstrated hypertension was neither caused nor aggravated 
by his service-connected diabetes.  However, the Board notes 
that there is no indication from the record that the VA 
examiner reviewed the claims file in conjunction with 
performing the examination.  In this regard, the Board notes 
that the probative value of a medical opinion largely depends 
upon the extent to which such an opinion was based on a 
thorough review of a veteran's medical history, as contained 
in his claims file.  In cases where an examiner who has 
rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Thus, the Board finds a more contemporaneous VA examination 
with indication that the claims file has been reviewed is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the veteran's 
August 2004 RO hearing transcript, 
December 2006 Board hearing transcript and 
various other lay statements and make a 
list of the in-service PTSD stressors 
described therein.  This list should be 
provided to the Army and Joint Services 
Records Research Center (JSRRC), which 
should be requested to research these 
stressors and to provide records of the 1st 
Infantry, 1st Aviation Battalion.  Upon 
receipt of a response from JSRRC, the RO 
should determine whether the received 
materials corroborate a claimed in-service 
stressor or stressors.  

2.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, 
including the JSRRC, the RO should prepare 
a report detailing the occurrence of any 
specific in-service stressors deemed 
established by the record.  This report is 
then to be added to the veteran's claims 
file.  If the occurrence of no claimed in-
service stressor(s) is/are verified, then 
the RO should so state in its report.

3.  Only if any of the claimed stressors 
is verified, then the veteran should be 
afforded a VA psychiatric examination.  
The claims file, a separate copy of this 
remand, and a list of the in-service 
stressor(s), if any, found by the RO to be 
corroborated by the evidence, must be 
provided to the examiner for review, the 
receipt of which should be acknowledged in 
the examination report.  The examiner must 
determine whether the veteran has PTSD 
and, if so, whether any in-service 
stressor(s) found to be established by the 
RO is sufficient to produce PTSD.  The 
examiner should be instructed that only 
the verified events listed by the RO may 
be considered as stressors.  The examiner 
should utilize the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

4.  The RO should take appropriate steps to 
contact the veteran in order to have him 
provide information referable to all 
treatment received for the claimed 
peripheral neuropathy of all the 
extremities since service, including 
treatment received from a Dr. Chang.  Based 
on the response, the RO should undertake 
all indicated action to obtain copies of 
all clinical records from any identified 
treatment source.  The veteran should also 
be informed that he can submit evidence to 
support his claims.  

5.  The veteran should be afforded a VA 
examination to determine the nature, extent 
and likely etiology of the claimed 
peripheral neuropathy of the extremities 
and currently demonstrated hypertension.    

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluations.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to:

*	Whether the veteran has a current 
peripheral neuropathy of all the 
extremities that at least as likely as 
not (e.g., a 50 percent or greater 
likelihood) is due to the service-
connected diabetes mellitus.  

*	Whether the veteran's currently 
demonstrated hypertension at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) is due to the 
service-connected diabetes mellitus.  

*	In the alternative, the examiner 
should opine as to whether the 
veteran's currently demonstrated 
hypertension at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) had its clinical onset 
during his period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report. 

6.  After completion of the above 
development, the veteran's claims of 
service connection for PTSD, and peripheral 
neuropathy and hypertension, to include as 
secondary to the service-connected diabetes 
mellitus should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this 
remand is to obtain information or evidence (or 
both) which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2006) failure 
to cooperate by attending the requested VA 
examination may result in an adverse determination.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




